Citation Nr: 0320357	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  99-01 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic degenerative joint disease of the left knee, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for a scar 
of the left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an April 1998 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein an increased 
disability rating for a left knee scar with arthritis was 
denied.

In October 2000, the Board issued a decision denying 
increased ratings for the veteran's service connected left 
knee disabilities.  The veteran subsequently appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to an April 2001 unopposed 
Appellee's Motion for Remand and to Stay Proceedings, the 
Court issued a May 2001 Order, vacating the October 2000 
Board decision and remanding the case to the Board for 
readjudication.  


REMAND

As noted in the April 2001 unopposed Appellee's Motion for 
Remand and to Stay Proceedings filed with the Court, there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
The evidence does not show that the veteran has been 
adequately informed of the VCAA or adequately notified of the 
evidence necessary to substantiate his claim as required 
under the holding in Quartuccio.  

In addition, pursuant to 38 C.F.R. § 19.9(a)(2), the Board 
chose to undertake evidentiary development in this case.  
Additional evidence received as a result of this development 
includes reports of VA examinations in January 2003 and May 
2003 and additional VA outpatient treatment records that were 
not of record when the RO issued its most recent supplement 
statement of the case in March 1999.  

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  These provisions allowed 
the Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
Board no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver.  Likewise, the Board can no longer attempt to cure 
VCAA deficiencies.  The result is that the RO must review 
evidence developed by the Board and adjudicate the claim 
considering that evidence, as well as evidence previously of 
record.  Of course, the review by the RO may indicate a need 
for further development.  Also, the RO must notify the 
veteran of the applicable provisions of VCAA, including what 
evidence is needed to support the claim, what evidence VA 
will develop, and what evidence the veteran must furnish.  

In addition to the foregoing, the Board notes that the 
schedular criteria for evaluation of skin disabilities were 
changed, effective August 30, 2002.  67 Fed. Reg. 49,590-
49,599 (July 31, 2002) (to be codified as amended at 
38 C.F.R. § 4.118).  Where a law or regulations changes after 
a claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because the revised regulations expressly stated an 
effective date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  See 
Allin v. Brown, 6 Vet. App. 207, 211 (1994).  The legal 
obligation of VA to apply August 30, 2002, as the effective 
date of the revised regulations prevents the application, 
prior to that effective date, of the liberalizing law rule 
stated in Karnas.  See 38 U.S.C.A. § 5110(g).  This effective 
date rule prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  See DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); see also McCay v. Brown, 9 Vet. App. 183, 187 
(1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  Accordingly, 
for any date prior to August 30, 2002, the revised skin 
rating criteria may not be applied to this claim.  Remand is 
required for readjudication of the issue of an increased 
rating for the veteran's service-connected left knee scar in 
light of the change in the pertinent rating criteria.

Because of the duties contained in the VCAA and the court 
decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, supra, a remand in this case is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of VCAA, including what evidence is 
needed to support the claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  Thereafter, the RO should 
readjudicate this claim with 
consideration of the entire evidentiary 
record to include information associated 
with the claims file since the issuance 
of the March 1999 Supplemental Statement 
Of the Case (SSOC).  When evaluating the 
veteran's service-connected left knee 
scar, the RO should consider the claim 
under both the old and the new rating 
criteria as appropriate.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


